The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2014

                                       No. 04-13-00395-CR

                                         Rigo GUERRA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00042-CRL
                          Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
         By order dated February 4, 2014, this appeal was abated to the trial court for an
abandonment hearing pursuant to TEX. R. APP. P. 38.8(b) because appellant’s attorney had failed
to file the appellant’s brief despite being granted three extensions of time to file the brief. On
February 27, 2014, appellant’s attorney filed a motion to abate, stating the record was incomplete
and the missing record “is essential to an adequate presentation of appellant’s allegations of
error.” Appellant’s attorney further stated that he had been unable to contact the court reporter to
determine whether the record in question was available. Finally, appellant’s attorney stated that
the appeal would need to be abated for the entry of findings of fact and conclusions of law.

       By order dated March 6, 2014, the trial court’s motion requesting an extension of time to
conduct the abandonment hearing was granted. The order notified the trial court of the motion to
abate that appellant’s attorney had filed and requested that the trial court also make
recommendations on the issues raised in that motion at the abandonment hearing.

        After this court’s order issued on March 6, 2014, appellant’s attorney filed the appellant’s
brief despite the fact that no additional reporter’s record had been filed. Therefore, based on the
statements made by appellant’s attorney in his motion to abate, it appears that the brief has been
filed despite the record not containing a portion of the record “essential to the adequate
presentation of appellant’s allegations of error.”

        Before this court is permitted to take action “to ensure that appellant’s rights are
protected, including initiating contempt proceedings against appellant’s counsel,” this court is
required to obtain a record from the trial court containing the trial court’s findings and
recommendations from an abandonment hearing. TEX. R. APP. P. 38.8(b)(4). It is therefore
ORDERED that the trial court proceed with the abandonment hearing scheduled for March 14,
2014, in accordance with this court’s order dated March 6, 2014.



                                               _________________________________
                                               Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court